

TARGETED GENETICS CORPORATION
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (this “Agreement”) is made by and between
Targeted Genetics Corporation, a Washington corporation (the “Company”), and H.
Stewart Parker (“Ms. Parker” or “Employee”) on November 14, 2008 (the “Agreement
Date”), effective as of the Separation Date (as defined below).
 
WHEREAS, Ms. Parker is the Chief Executive Officer and President of the Company
up to the Separation Date.
 
WHEREAS, the Company and Ms. Parker wish to terminate their working relationship
as of the Separation Date (defined below), and as such Ms. Parker’s employment
with the Company is being terminated (the “Termination”).
 
WHEREAS, in exchange for Ms. Parker’s agreement to release the Company from any
and all claims arising from or related to the employment relationship, and for
agreeing to continue to provide consulting services to the Company for a period
of six (6) months following the Separation Date, the Company shall provide the
benefits as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Ms. Parker (individually referred to as a “Party,” collectively referred to
as the “Parties”) hereby agree as follows:
 
1. Termination of Employment. Ms. Parker and the Company acknowledge and agree
that Ms. Parker’s employment with the Company shall terminate, as of the close
of business, on November 6, 2008 (the “Separation Date”).
 
2. Separation Benefits. In consideration for the release of claims set forth
below and other obligations under this Agreement and in full satisfaction of its
obligations to Ms. Parker under the terms of any agreements Ms. Parker may have
with the Company, and provided that this Agreement is executed and delivered by
Ms. Parker and not revoked under Section 6 herein, the Company agrees to provide
Ms. Parker with the benefits described in Section 3 below.

--------------------------------------------------------------------------------



3. Separation Consideration.
 
In exchange for Ms. Parker’s agreement to the release of claims set forth in
Section 5, below, the Company agrees to provide Ms. Parker with the following
benefits (the “Separation Benefits”):
 
(a) Restricted Stock Units. Ms. Parker holds a total of One Hundred Thousand
(100,000) restricted stock units (the “RSUs”) issued pursuant to the terms of
the Company’s Stock Incentive Plan (the “Plan”) and related restricted stock
unit agreement. As of the Separation Date, Sixteen Thousand Six Hundred
Sixty-Six (16,666) of such RSUs have vested and have been paid out pursuant to
the terms of the Plan and the related restricted stock unit agreement and the
remaining Eighty Three Thousand Three Hundred Thirty-Four (83,334) of the RSUs
are unvested. Ms. Parker agrees that under the terms of the Plan and related
restricted stock unit agreement the unvested RSUs are to be immediately
forfeited without consideration. Notwithstanding the foregoing, in exchange for
Ms. Parker’s release of claims and her agreement to provide consulting services
as described in Section 7, the Company shall fully accelerate the vesting of
such unvested RSUs such that the remaining Eighty Three Thousand Three Hundred
Thirty-Four (83,334) RSUs shall become fully vested. Such accelerated RSUs shall
be settled not later then December 31, 2008, provided that this Agreement is
effective.
 
(b) Stock Grant. In exchange for Ms. Parker’s release of claims and agreement to
perform consulting services as described in Section 7, pursuant to the Plan, the
Company has made a Stock Grant (as defined in the Plan) to Ms. Parker in the
amount of One Hundred Fifty Thousand (150,000) Shares (as defined in the Plan),
subject to the execution and effectiveness of this Agreement. The Parties shall
execute a Stock Grant Agreement (as defined in the Plan).
 
(c)  Payment of COBRA Continuation Coverage Premiums. If Ms. Parker timely
elects continuation coverage under COBRA, the Company will pay, on Ms. Parker’s
behalf, the applicable COBRA premiums to continue her group health insurance
coverage through COBRA at the level in effect as of the Separation Date
(including dependent coverage, if applicable) through May 31, 2009, to the
extent such coverage remains available. Notwithstanding the foregoing, the
Company’s obligation to pay Ms. Parker’s COBRA premiums will cease immediately
in the event that she becomes covered under the group health insurance plan of a
new employer at any time during such period, and such coverage is substantially
equivalent to or superior than such coverage provided by the Company, and Ms.
Parker agrees to provide prompt written notice to the Company (or its successor)
if she becomes eligible for such group health insurance coverage during such
period.
 
(d) Cell Phone. Ms. Parker shall be permitted to keep the cell phone she
currently uses and the Company shall continue pay the expenses for such cell
phone for a period of thirty (30) days commencing on the Separation Date. Ms.
Parker shall personally assume the contract for such cell phone and become
personally liable for any expenses related to such cell phone upon the
expiration of such thirty-day period.
 
(e) Payment of Attorney’s Fees. The Company shall pay Ms. Parker’s documented
attorneys' fees and expenses incurred as a result of negotiating this Agreement,
in an amount not to exceed Three Thousand Dollars ($3,000).
 
4. No Other Payments Due. Ms. Parker acknowledges that, on the Agreement Date,
the Company provided her a final paycheck for all accrued salary, any
commissions or bonuses that may have accrued or may accrue, unused accrued
vacation and other sums that were due to Ms. Parker through the Separation Date.
Except as specifically provided in Sections 3 and 8 hereof, Ms. Parker
acknowledges and agrees that she shall not be entitled to earn or receive
payment of any commission or other incentive compensation from the Company.
 

--------------------------------------------------------------------------------



5. Release of Claims. In consideration for the benefits set forth in this
Agreement, the Company and Ms. Parker, on behalf of themselves and each of their
respective heirs, executors, administrators, predecessor and successor
corporations and assigns, each hereby fully and forever releases Ms. Parker and
the Company and its affiliates and subsidiaries, and each of their respective
heirs, executors, officers, directors, employees, investors, stockholders,
administrators, predecessor and successor corporations and assigns, respectively
(collectively, the “Released Parties”), of and from any claim, duty, obligation
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that any of them may possess arising from
any omissions, acts or facts that have occurred up until and including the
Separation Date including, without limitation:
 
(a) any and all claims relating to or arising from Ms. Parker’s employment
relationship with the Company and the Termination;
 
(b) except for the rights granted in Section 3(a) - (b) hereof (and the rights
appurtenant thereto), any and all claims relating to or arising from the RSUs or
any other right to purchase shares of the Company’s stock;
 
(c) any and all claims for sales commissions, performance bonuses or similar
payments;
 
(d) any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied, negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; negligence; and
defamation;
 
(e) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the California Fair Employment and
Housing Act, and any family and medical leave acts;
 
(f) any and all claims relating to or arising out of any other laws and
regulations relating to employment or employment discrimination; and
 
(g) except as provided in Section 3(e), any and all claims for attorneys’ fees
and costs.
 

--------------------------------------------------------------------------------



The Company and Ms. Parker agree that the release set forth in this Section 5
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any actions of
enforcement by the Securities and Exchange Commission against Ms. Parker in her
capacity as an officer or member of the Board of Directors of the Company, fraud
perpetrated by Ms. Parker, willful misconduct by Ms. Parker that resulted in
injury to the Company , payments or benefits receivable, or obligations incurred
or specified under this Agreement or to any right of indemnification Ms. Parker
had as an officer or member of the Board of Directors of the Company, or to any
benefits to which Ms. Parker is entitled under any 401(k), profit sharing or
other employee benefit plan maintained by the Company to which she is entitled
or vested prior to and as of the Separation Date. The Company shall defend and
indemnify Ms. Parker as required and to the fullest extent permitted by its
Articles of Incorporation and Bylaws.
 
6. Acknowledgment of Waiver of Claims under ADEA. Ms. Parker acknowledges that
she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Ms. Parker and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the date of this Agreement. Ms. Parker acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Ms. Parker was already entitled. Ms. Parker further
acknowledges that she has been advised by this writing that (a) she should
consult with an attorney prior to executing this Agreement; (b) she has at least
twenty-one (21) days within which to consider this Agreement; (c) she has seven
(7) days following her execution of this Agreement to revoke the Agreement (the
“Revocation Period”). This Agreement shall not be effective until the Revocation
Period has expired. Nothing in this Agreement prevents or precludes Ms. Parker
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
 
7. Consulting Services. For a period of six (6) months following the Separation
Date, Ms. Parker agrees to provide consulting services to the Company in order
to provide transition assistance to the interim or newly hired Chief Executive
Officer of the Company, as reasonably required by the Company, not to exceed ten
hours per month, at such times as are mutually agreed to by Ms. Parker and the
Company. Ms. Parker shall be paid Five Thousand Dollars ($5,000) per month,
payable at the Company’s normal payroll intervals, in return for her consulting
services, with partial months being pro-rated. In the event Ms. Parker incurs
any expenses directly related to the provision of such consulting services, the
Company agrees to reimburse Ms. Parker for reasonable documented business
expenses in accordance with its standard reimbursement policy. Ms. Parker’s
termination of employment is intended to constitute a separation from service as
such term is defined in Treasury Regulation Section 1.409A-1(h)(1).
 
8. Benefits. Ms. Parker’s health insurance benefits will cease on the Separation
Date, subject to her right (and her qualified beneficiaries’ rights) to COBRA
continuation coverage. As set forth in Section 3 above, the Company shall pay
the applicable COBRA premium set forth above. Ms. Parker’s participation in all
other employee benefits and incidents of employment cease on the Separation
Date. Ms. Parker ceases accruing employee benefits, including, but not limited
to, vacation time and paid time off and stock option and RSUs vesting as of the
Separation Date. Nothing herein is in any way intended to apply to Ms. Parker’s
401(k) voluntary contributions prior to the Separation Date.
 

--------------------------------------------------------------------------------





 
9. Covenants.
 
(a) Confidential Information. Ms. Parker represents, warrants and agrees that:
(i) she properly signed, returned and became a party to the Invention Disclosure
and Confidentiality Agreement with the Company (the “Confidentiality
Agreement”), (ii) the Confidentiality Agreement remains binding and enforceable
between the parties; and (iii) Ms. Parker has not breached any of her
obligations to the Company under the terms of the Confidentiality Agreement.
 
(b) Mutual Non-Disparagement. Ms. Parker agrees that she will not engage in
conduct or undertake speech (written or oral) derogatory to or otherwise
disparage the Company, any officer of the Company, any member of its Board of
Directors as of the date of this agreement, or their products or services. The
Company agrees that its officers and Board of Directors will not engage in
conduct or undertake speech (written or oral) that is derogatory to or otherwise
disparage Ms. Parker.
 
(c) Computer Access. Ms. Parker shall be permitted to keep her computer,
provided, however, that the Company shall remove any non-personal data,
programs, or other information from such Computer.
 
(d) Return of Company Property. Ms. Parker represents, warrants and agrees that
she has returned to the Company all property or data of the Company of any type
whatsoever that has been in her possession or control including the transfer of
all passwords, access cards, keys or signatory authority controlled by her on
behalf of the Company.
 
(e) Resignation from the Board of Directors. Upon the effective date of this
Agreement, Ms. Parker shall resign as a member of the board of directors of the
Company. Such resignation shall be effective immediately as of the date thereof.
 
10. Breach of this Agreement. The Parties acknowledge that upon material breach
of any provision of this Agreement, the Company its officers and directors, on
the one hand, and Ms. Parker on the other hand, would sustain irreparable harm
from such breach, and, therefore, the Parties agree that in addition to any
other remedies which a Party may have for any material breach of this Agreement
or otherwise, such Party shall be entitled to obtain equitable relief including
specific performance, injunctions and restraining the other Party from
committing or continuing any such violation of this Agreement.
 
11. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Ms. Parker
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim through her to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
 
12. No Representations. Neither Party has relied upon any representations or
statements made by the other Party hereto which are not specifically set forth
in this Agreement.
 
13. Severability. In the event that any provision hereof becomes or is declared
by a court or other tribunal of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.
 
14. Arbitration. The Parties shall attempt to settle all disputes arising in
connection with this Agreement through good faith consultation. In the event no
agreement can be reached on such dispute within fifteen (15) days after
notification in writing by either Party to the other concerning such dispute,
the dispute shall be settled by binding arbitration to be conducted in King
County, Washington before the American Arbitration Association under its under
its Employment Arbitration Rules and Mediation Procedures, or by a judge to be
mutually agreed upon. The Company shall pay the costs of the arbitration
proceeding, provided however that each Party shall bear its or her own
attorneys' fees and expenses, unless otherwise determined by the arbitrator, who
shall have the authority to award payment of attorneys' fees and costs as
provided under any applicable Washington statute or regulation. The arbitration
decision shall be final, conclusive and binding on both Parties and any
arbitration award or decision may be entered in any court having jurisdiction.
The Parties agree that the prevailing Party in any arbitration shall be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. This Section 14 shall not apply to any breach of or efforts
to enforce the Confidentiality Agreement. The Parties hereby waive any rights
they may have to trial by jury in regard to arbitrable claims.
 

--------------------------------------------------------------------------------



15. Entire Agreement. This Agreement, along with the other agreements referenced
herein, represents the entire agreement and understanding between the Company
and Ms. Parker concerning Ms. Parker’s separation from the Company, and
supersedes and replaces any and all prior agreements and understandings
concerning Ms. Parker’s employment relationship with the Company.
 
16. Withholding Taxes. All amounts payable pursuant to this Agreement shall be
subject to applicable withholding taxes.
 
17. No Oral Modification. This Agreement may only be amended in writing signed
by Ms. Parker and the Company.
 
18. Effective Date. This Agreement is effective upon the expiration of the
Revocation Period described in Section 6.
 
19. Governing Law. This Agreement shall be governed by the laws of the state of
Washington, without regard to its conflicts of law provisions.
 
20. Counterparts. This Agreement may be executed in counterparts, and each
coun-terpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
21. Assignment. This Agreement may not be assigned by Ms. Parker without the
prior written consent of the Company.
 
22. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
 
(a) they have read this Agreement;
 
(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
 
(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and
 
(d) they are fully aware of the legal and binding effect of this Agreement.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Release on the respective dates set forth below.
 
TARGETED GENETICS CORPORATION


        /s/ Jeremy L. Curnock Cook       

--------------------------------------------------------------------------------

Its: Executive Chairman     Dated: November 14, 2008      

 
H. STEWART PARKER

        /s/  H. Stewart Parker      

--------------------------------------------------------------------------------

Dated: November 14, 2008            

  
 


 
 
 
 
 


 


 